

115 HR 3693 IH: To repeal the debt ceiling.
U.S. House of Representatives
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3693IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2017Mr. Brendan F. Boyle of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo repeal the debt ceiling.
	
 1.Repeal of debt ceilingSections 3101 and 3101A of title 31, United States Code, are hereby repealed. 